Case 8:17-cv-02874-SDM-AAS Document 71 Filed 11/07/18 Page 1 of 4 PageID 772




                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                      TAMPA DIVISION

   SAMANTHA L. GARRETT,

                  Plaintiff,

   v.                                                   CASE NO: 8:17-cv-2874-T-23AAS

   UNIVERSITY OF SOUTH FLORIDA
   BOARD OF TRUSTEES,

               Defendant.
   ___________________________________/

                             DEFENDANT’S MOTION FOR
                          PERMISSION TO EXCEED PAGE LIMIT

          Defendant, University of South Florida Board of Trustees (“Defendant”), through its

   undersigned counsel and pursuant to Local Rule 3.01(d), hereby requests leave to file a Motion

   for Summary Judgment in excess of twenty-five (25) pages.            Specifically, Defendant

   respectfully requests that the Court allow Defendant to file a Motion for Summary Judgment

   and Memorandum of Law of up to thirty-five (35) pages. The grounds for this motion are

   more fully set forth in the accompanying memorandum of law.

                                  MEMORANDUM OF LAW

          On November 30, 2017, the Plaintiff filed her Complaint (Dkt. No. 1), which is 41

   pages in length, asserting three claims against Defendant in violation of Title IX of the

   Education Amendments Act of 1972. The Court has dismissed one of the claims as redundant.

   (See Order (Dkt. No. 35)). Throughout the course of the case, a substantial amount of

   discovery has been conducted, including numerous depositions and significant document

   production. During discovery, over 5,000 pages of documents have been produced, with the
Case 8:17-cv-02874-SDM-AAS Document 71 Filed 11/07/18 Page 2 of 4 PageID 773




   Plaintiff producing 2,313 pages, including 457 pages of text messages. Moreover, the Plaintiff

   further elaborated on her allegations during her three days of deposition, the transcripts of

   which, combined, are more than 400 pages. In addition to the Plaintiff’s depositions, a total

   of 7 additional depositions were taken in this case.

          The dispositive motion deadline is November 9, 2018, and the Defendant has prepared

   a draft of the motion seeking summary judgment on all of the Plaintiff’s claims. In doing so,

   it has become evident that the Defendant cannot adequately address all of Plaintiff’s allegations

   and numerous undisputed facts in the page limit imposed by Local Rule 3.01(d). Accordingly,

   the Defendant needs additional pages to properly address all of the issues in a dispositive

   motion.

          If the Defendant is restricted to the page limit provided in Local Rule 3.01(d), its

   defense will be severely constrained in light of the manner in which the Plaintiff has chosen to

   litigate this case. These additional pages will allow the Defendant to present a thorough

   argument and assist the Court in understanding the numerous undisputed facts in this action.

   The Defendant is sensitive to the Court’s heavy workload and does not make this request

   lightly. It believes that these additional pages are necessary and will, in the end, allow the

   Court to more expeditiously resolve this matter. Furthermore, although the Defendant is

   seeking permission to file a motion up to 35 pages in length, it will endeavor to be as concise

   as possible, without sacrificing clarity, and file a motion less than 35 pages.




                                                   2
Case 8:17-cv-02874-SDM-AAS Document 71 Filed 11/07/18 Page 3 of 4 PageID 774




                              CERTIFICATE OF GOOD FAITH

          Pursuant to Local Rule 3.01(g), the undersigned hereby certifies that counsel for the

   Defendant has conferred with counsel for the Plaintiff regarding the relief requested herein.

   Plaintiff responded as follows: “We agree to your additional pages if you will agree to an

   additional 5-10 pages for our response. We obviously won't know the necessity of additional

   pages until we have an opportunity to review your motion.”

                                         CONCLUSION

          Based upon the foregoing, the Defendant respectfully requests that the Court grant it

   leave to file a Motion for Summary Judgment not to exceed thirty-five (35) pages in length.

          DATED this 7th day of November, 2018.

                                               Respectfully submitted,

                                               /s/ Thomas M. Gonzalez
                                               Thomas M. Gonzalez
                                               Florida Bar No. 192341
                                               Sacha Dyson
                                               Florida Bar No. 509191
                                               Thompson, Sizemore, Gonzalez
                                               & Hearing, P.A.
                                               Street: 201 North Franklin Street, Suite 1600
                                               Tampa, Florida 33602
                                               Mail: Post Office Box 639
                                               Tampa, Florida 33601
                                               Telephone: 813-273-0050
                                               tgonzalez@tsghlaw.com
                                               sdyson@tsghlaw.com

                                               and

                                               Joanne M. Adamchak
                                               Florida Bar No. 943037
                                               Associate General Counsel
                                               Office of the General Counsel
                                               University of South Florida


                                                3
Case 8:17-cv-02874-SDM-AAS Document 71 Filed 11/07/18 Page 4 of 4 PageID 775




                                              4202 E. Fowler Avenue, CGS 301
                                              Tampa, FL 33620-4301
                                              Telephone: 813-974-2131
                                              jadamcha@usf.edu
                                              Attorneys for the Defendant

                                CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that a true and correct copy of the foregoing has been

   furnished this 7th day of November, 2018, by CM/ECF electronic filing to the Clerk of Court

   and to the following:

          Michael T. Dolce
          Cohen Milstein Sellers & Toll, PLLC
          2925 PGA Blvd., Suite 200
          Palm Beach Gardens, FL 33410
          mdolce@cohenmilstein.com
          Attorney for the Plaintiff


                                              /s/ Thomas M. Gonzalez
                                              Attorney




                                                4
